Eberhardt, Presiding Judge,
concurring specially. I concur fully as to the affirmance of the convictions of all defendants on the charge of assault, and of Eddie and Tommy Grey on the charge of involuntary manslaughter.
I reluctantly concur in the reversal of the conviction of Bobby Lee Grey on the charge of involuntary manslaughter. It seems to me that we are stretching a distinction beyond reasonableness in concluding that "his fight with the officer was entirely separate and distinct from the assault which resulted in the homicide.” Cf. Bolton v. State, 21 Ga. App. 184 (1) (94 SE 95).